Citation Nr: 0302759	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the ankles.  

2.  Entitlement to service connection for the claimed 
residuals of a left leg injury.  

3.  Entitlement to service connection for claimed headaches.  




REPRESENTATION

Appellant represented by:	AGO-10, Berks County 
Department of Veterans Affairs





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1965 to August 
1968.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the ROIC.  

The Board remanded the case to the RO for additional 
development in December 2002.  

In a June 2002 rating decision, the RO denied the veteran's 
claim of service connection for pes planus.  

The record reflects no Notice of Disagreement, to date, with 
that rating decision, and the issue has not been certified 
for appellate consideration.  As such, that matter is not in 
appellate status at this time.  



REMAND

In the VA Form 9, received in September 2002, the veteran 
requested a video conference hearing before a Member of the 
Board.

The purpose of the Board's remand to the ROIC in December 
2002 was to schedule the veteran appropriately for a video 
hearing.  The record reflects that a video hearing was 
scheduled for February 11, 2003.

On February 3, 2003, the veteran submitted a statement, 
indicating that he desired to decline the video hearing and 
preferred to wait for a future visit to the ROIC by a Member 
of the Board.  

The record does not reflect that he has been afforded the 
opportunity for such a hearing at the ROIC.  

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should take appropriate action 
to schedule the veteran for a "Travel 
Board" hearing following the usual 
procedures under 38 C.F.R. § 20.704 
(2002).  

2.  The RO also should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  




